Citation Nr: 1122373	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a skin disability, including as secondary to service- connected type II diabetes mellitus.

2.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision rendered by the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record reflects that the RO has characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board has recharacterized the Veteran's psychiatric claim accordingly.


REMAND

The Veteran claims that he is entitled to service connection for PTSD.  The evidence of record shows a current diagnosis of PTSD; however, the Veteran's service personnel records do not show any awards or decorations denoting he engaged in combat.  He was stationed in Vietnam from July 23, 1968, through January 23, 1969.  His military occupational specialty (MOS) was carpenter.

In his August 2008 report of stressors and in connection with VA treatment from 2007 through 2010, the Veteran stated that he: was placed on guard duty at a remote post on the Can Tho Road; accidentally struck an officer and then was arrested and mistreated by military police; engaged in combat while acting as a scout behind enemy lines; and came under mortar, sniper and rocket attacks.  In May 2010, the RO determined that the information was insufficient to forward to the U.S. Joint Services Records Research Center (JSRRC) for corroboration.

The Board notes that if the Veteran was stationed with a unit that was present while enemy attacks occurred, it would suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that Veteran was stationed at the base).  In other words, the Veteran's presence with the unit at the time such attacks occurred could corroborate his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  As such, further development is needed.  Specifically, VA should request stressor verification from JSRRC and the response should address the entire period of the Veteran's service in Vietnam, from July 23, 1968, through January 23, 1969. 

Additionally, the Veteran indicated during his December 2010 hearing before the Board that he receives Social Security disability benefits from the Social Security Administration (SSA).  The record does not reflect that either the adjudicatory documents for the grant of those benefits or the treatment records procured by the SSA have been requested.  Thus, records from that agency should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based.

2.  The RO should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressor of having been exposed to hostile rocket, mortar and small arms fire during his service in Vietnam from July 23, 1968, through January 23, 1969.  Copies of the Veteran's DD Form 214, service personnel records, and all stressor statements submitted, should be sent to the JSRRC.  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressor.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.

If any source requires a specific time period in order to search unit records, the RO should designate the time period from July 23, 1968, through January 23, 1969 (further broken down into smaller time increments, as necessary).  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folders.

3.  Following receipt of additional data from any and all sources, the RO must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file, outlining the specific evidence corroborating that a stressor event in service actually occurred.  The report and/or determination relating to each of the foregoing must then be added to the claims files.

4.  The RO should also undertake any other indicated development, to include affording the Veteran a VA examination if one or more stressors have been verified and the medical evidence of record is not sufficient to decide the claim.

5.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



